 


 HR 6524 ENR: To authorize the Administrator of General Services to take certain actions with respect to parcels of real property located in Eastlake, Ohio, and Koochiching County, Minnesota, and for other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 6524 
 
AN ACT 
To authorize the Administrator of General Services to take certain actions with respect to parcels of real property located in Eastlake, Ohio, and Koochiching County, Minnesota, and for other purposes. 
 
 
1.Eastlake, Ohio 
(a)Release of restrictionsSubject to the requirements of this section, the Administrator of General Services is authorized to release the restrictions contained in the deed that conveyed to the city of Eastlake, Ohio, the parcel of real property described in subsection (b). 
(b)Property descriptionThe parcel of real property referred to in subsection (a) is the site of the John F. Kennedy Senior Center located at 33505 Curtis Boulevard, city of Eastlake, Ohio, on 10.873 acres more or less as conveyed by the deed from the General Services Administration dated July 20, 1964, and recorded in the Lake County Ohio Recorder’s Office in volume 601 at pages 40–47. 
(c)Consideration 
(1)In generalThe city of Eastlake shall pay to the Administrator $30,000 as consideration for executing the release under subsection (a). 
(2)Deposit of proceedsThe Administrator shall deposit any funds received under paragraph (1) into the Federal Buildings Fund established under section 592 of title 40, United States Code. 
(3)Availability of amounts depositedTo the extent provided in appropriations Acts, amounts deposited into the Federal Buildings Fund under paragraph (2) shall be available for the uses described in section 592(b) of title 40, United States Code. 
(d)Filing of instruments To execute releaseThe Administrator shall execute and file in the appropriate office or offices a deed of release, amended deed, or other appropriate instrument effectuating the release under subsection (a). 
2.Koochiching County, Minnesota 
(a)Conveyance authorizedSubject to the requirements of this section, the Administrator of General Services shall convey to Koochiching County, Minnesota, the parcel of real property described in subsection (b), including any improvements thereon. 
(b)Property descriptionThe parcel of real property referred to in subsection (a) is the approximately 5.84 acre parcel located at 1804 3rd Avenue in International Falls, Minnesota, which is the former site of the Koochiching Army Reserve Training Center. 
(c)Quitclaim deedThe conveyance of real property under subsection (a) shall be made through a quit claim deed. 
(d)Consideration 
(1)In generalKoochiching County shall pay to the Administrator $30,000 as consideration for a conveyance of real property under subsection (a). 
(2)Deposit of proceedsThe Administrator shall deposit any funds received under paragraph (1) (less expenses of the conveyance) into a special account in the Treasury established under section 572(b)(5)(A) of title 40, United States Code. 
(3)Availability of amounts depositedTo the extent provided in appropriations Acts, amounts deposited into a special account under paragraph (2) shall be available to the Secretary of the Army in accordance with section 572(b)(5)(B) of title 40, United States Code. 
(e)ReversionThe conveyance of real property under subsection (a) shall be made on the condition that the property will revert to the United States, at the option of the United States, without any obligation for repayment of the purchase price for the property, if the property ceases to be held in public ownership or ceases to be used for a public purpose. 
(f)Other terms and conditionsThe conveyance of real property under subsection (a) shall be made subject to such other terms and conditions as the Administrator considers appropriate to protect the interests of the United States. 
(g)DeadlineThe conveyance of real property under subsection (a) shall be made not later than 90 days after the date of enactment of this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
